DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims have been amended to address the rejections under 35 USC § 112. Accordingly, the rejections are withdrawn. Independent claims were previously indicated as having allowable subject matter in the prior office action.
Allowable Subject Matter
Claims 16 – 35 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being De Bruijn et al. (U.S. Patent Application Publication 2019/0174246) and Farrell et al. (U.S. Patent Application Publication 2016/0080684) teaches applying an emphasis to a spatial audio component that is focused upon, and playing an audio segment related to the region of visual content selected by a user, the prior art does not teach, alone or in combination, nor would it be obvious, in the presentation to a user of captured spatial audio content having directionality with captured visual imagery representing a scene, the ability for spatial audio focus to be selectively applied to an audio area of interest of audio captured from a part of the scene, that is not corresponding to the visual imagery that is focused for current presentation to the user according to visual focus information, such that the audio area of interest is modified to increase its audibility, i.e. the clarity or emphasis, as claimed by claims 16, 29 and 35, in combination with other limitations of the claims, thus providing an enhanced listening experience for the user by allowing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715.  The examiner can normally be reached on M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DAVID SIEGEL/Examiner, Art Unit 2653     
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653